Citation Nr: 1341458	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  04-42 092	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a low back disability from February 16, 2000 to January 30, 2002, a rating higher than 20 percent from January 31, 2002 to May 29, 2007, and a rating higher than 40 percent since May 30, 2007.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to February 2000.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs) in March 2001, February 2003, March 2003, June 2003, December 2003, November 2004, July 2007, and November 2007.

In that initial March 2001 decision, the RO granted service connection for chronic low back pain syndrome and assigned an initial 10 percent rating for this disability retroactively effective from February 16, 2000, the day after the Veteran's military service had ended when he had returned to life as a civilian.  VA treatment records dated in January 2002, so within one year of him receiving notification of that decision, reflect ongoing complaints and treatment for his chronic low back pain, so for this specific disability.  These records, since generated and maintained by VA, were constructively in the file, even if not physically so.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, they were of record within the year succeeding that March 2001 decision and are new and material evidence concerning this claim, in turn precluding that decision from becoming final and binding on the Veteran.  See 38 C.F.R. 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

In the next decision in February 2003, the RO increased the rating for this chronic low back pain syndrome to 20 percent retroactively effective as of July 1, 2002, and granted service connection for bilateral pes planus (flat feet) and assigned an initial 0 percent (i.e., noncompensable) disability rating, also effective July 1, 2002.


The following month, in March 2003, the RO, in relevant part, granted an earlier effective date of January 31, 2002 for the higher 20 percent rating for the chronic low back pain syndrome and for the initial noncompensable rating for the bilateral pes planus.

In September 2003, so within one year of the February 2003 decision, the Veteran expressed his dissatisfaction with the ratings assigned for his low back disability.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue).  But in the December 2003 decision, the RO confirmed and continued the existing 20 percent rating for his chronic low back pain syndrome.  He subsequently perfected his appeal of this claim.  See 38 C.F.R. §§ 20.200, 20.202, 20.302, etc.

In November 2006, the Board remanded his claim for a rating higher than 20 percent for the chronic low back pain syndrome to the RO via the Appeals Management Center (AMC) in Washington, DC, to schedule a hearing at the RO before a Veterans Law Judge of the Board, i.e., a Travel Board hearing.

In July 2007, the RO denied the Veteran's claim for a TDIU.  He subsequently perfected an appeal of that claim, as well.

In November 2007, the RO recharacterized his low back disability as degenerative disc disease (DDD) of the lumbar spine and increased the rating for this disability from 20 to 40 percent retroactively effective as of May 30, 2007.

The Veteran since has had the hearing before the Board that he requested; he had a videoconference hearing before the Board in July 2010 in lieu of a Travel Board hearing.  The undersigned Veterans Law Judge (VLJ) presided.


In September 2010, the Board remanded these claims to the RO via the AMC for further development and consideration - including especially to schedule another VA examination reassessing the severity of the low back disability, also to try and differentiate the extent of symptoms and consequent impairment that is attributable to each specific service-connected disability (so as to not, in turn, overcompensate the Veteran for the same symptoms and impairment), and for an opinion concerning whether he is incapable of obtaining and maintaining substantially gainful employment as a result of his several service-connected disabilities, so as to in turn warrant a TDIU.

Regrettably, though, his December 2010 VA examination on remand was not sufficiently responsive to the Board's remand directives.  Thus, in July 2012, the Board again remanded the claims.

In a January 2013 rating action since issued, the RO/AMC determined that a separate 10 percent disability rating was warranted for radiculopathy of the left lower extremity as secondary to the service-connected low back disability.  The 10 percent rating was effective from September 24, 2012.  In a July 2013 decision, the Board decided service connection was warranted for this condition effectively since May 20, 2008, and, in addition, granted a separate 10 percent rating for radiculopathy of the right lower extremity as also secondary to the service-connected low back disability, retroactively effective from August 24, 2012.

Otherwise in that July 2013 Board decision, the Veteran's claims for higher ratings for his low back disability and a TDIU were remanded yet again.  Similarly to the previous remand, the Board deemed that it's last remand orders, specifically those relating to an opinion as to whether certain neurological symptoms the Veteran once had exhibited in 2010 were related to his service connected lower back condition, were not met.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The Board also wanted evidence submitted by the Veteran to be considered by the RO/AMC in the first instance regarding his derivative TDIU claim.  See, e.g., Bernard v. Bernard, 4 Vet. App. 384 (1993).

After reviewing the development done pursuant to the July 2013 remand directives, the Board finds that sufficient compliance has been accomplished and will proceed with appellate review.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In the previous two remands, that is, those in July 2012 and July 2013, the Board sought comment on the Veteran's exhibited symptoms of urinary urgency, urinary frequency, nocturia, and erectile dysfunction shown at his December 2010 VA examination.  The Board sought further clarification on the examiner's statement that the symptoms were not unrelated to the Veteran's low back disability.  At his subsequent September 2012 and August 2013 VA examination, the examiners did not provide the specifically-worded opinion the Board sought answered, but instead remarked that the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes).  The examiners further remarked that he did not have "any other pertinent physical findings, complications, conditions, signs or symptoms."  As this marks the second time a VA examination failed to link any of the onetime noted conditions to his low back disability, the Board concludes that he did not exhibit symptoms, such as urinary urgency, urinary frequency, nocturia, and erectile dysfunction, which could be linked to his low back condition.  Thus, there was substantial compliance with the remand directives, allowing the Board to proceed to deciding this appeal.



FINDINGS OF FACT

1.  From February 16, 2000 until January 30, 2002, the Veteran did not have ankylosis of the lumbar (lumbosacral) segment of his spine, or any fracture of the vertebrae, intervertebral disc syndrome (IVDS), or muscle spasms.

2.  From February 16, 2000 to January 30, 2002, he continued to not have ankylosis of his lumbar spine, any fracture of the vertebrae, a severe spine strain, incapacitating episodes due to IVDS, or limited forward flexion of the lumbar spine to less than 30 degrees.

3.  Since May 30, 2007, he still has not had ankylosis of his lumbar spine, any fracture of the vertebrae, or pronounced IVDS with persistent symptoms.  Nor has he had incapacitating episodes totaling at least six weeks in a 12-month span due to his IVDS.

4.  He is however unable to obtain or maintain substantially gainful employment because of the severity of his low back disability and associated conditions.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 10 percent for the low back disability from February 16, 2000 to January 30, 2002, a rating higher than 20 percent from January 31, 2002 to May 29, 2007, and a rating higher than 40 percent since May 30, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes (DCs) 5285, 5292-5295 (2002); 38 C.F.R. § 4.71a, DC 5293 (effective from September 23, 2002, to September 26, 2003); 38 C.F.R. § 4.71a, DCs 5237, 5243 (effective September 26, 2003).

2.  But the criteria are met for a TDIU.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

With respect to VA's notice obligations, because this claim concerns an appeal of an initial rating, the VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  In this circumstance, according to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008) and other precedent cases, instead of issuing an additional VCAA notice concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred multiple times in this particular instance.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Not only has the RO/AMC provided the Veteran the required SOC, but also since has provided him supplemental SOCs (SSOCs) that together cite the applicable statutes and regulations and contain discussion of the reasons or bases for assigning the ratings he thus far has received for his low back disability, and no higher ratings.  Regardless, he also received intervening notice in July 2008 describing specifically what the evidence needed to show for a higher rating for a service-connected disability.  The record does not show, nor does he or his representative otherwise contend, that any notification deficiencies, even if, for the sake of argument, any have occurred, have been prejudicial - meaning outcome determinative of his claim.  See Goodwin.

VCAA notices errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation.

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, so once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991);  see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  See, as well, VAOPGCPREC 11-95 (April 7, 1995).

There is no requirement, however, to have the Veteran reexamined merely because of the passage of time since an otherwise adequate examination, so not just as a simple matter of course.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

In this case, the Board concludes that the duty to assist has been met.  The Veteran was provided several VA compensation examinations assessing and reassessing the severity of his disability.  Most recently, in August 2013, he underwent a VA examination reassessing the current state of his low back condition, as well as providing the necessary opinions regarding whether any or all of his various service-connected disabilities render him unemployable, as directed in the most recent (July 2013) remand.  His entire claims file was reviewed by the examiner before he reached his conclusion, and most importantly he provided explanatory rationale supporting his findings and conclusions.  Neives-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The reports of the several VA compensation examinations, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate the Veteran's lower back condition, dating back to 2000, so for the entire period at issue according to the applicable criteria found in three applicable versions of the regulations.  So additional examination of this disability is not needed.  See 38 C.F.R. § 3.327(a).  And since there is no indication of any relevant evidence still needing to be obtained concerning this claim, the Board is proceeding with its consideration of this claim.

Regarding the Veteran's claim for a TDIU, the Board need not discuss whether there has been VCAA compliance because this claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2013) (harmless error).

II.  Standard of Review

In deciding these claims, the Board has reviewed all of the relevant evidence in the claims file, both the physical claims file and electronic ("Virtual VA") file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



III.  Higher Ratings

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity. Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, the Board must consider whether separate ratings may be assigned for separate periods of time based on facts found, to compensate the Veteran for variances in the severity of his disabilities, a practice known as "staged" rating, and irrespective of whether it is an initial or established rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal or joint disabilities that are at least partly rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis, so must be considered when raised by the claimant or reasonably by the record, even in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

If, however, a Veteran already has the maximum rating assignable based on limitation of motion, it is not necessary to consider these provisions.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Moreover, the Court has clarified that, although pain may be a cause or manifestation of functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

Because of unique circumstances and multiple remands of the Veteran's claim, the initial rating he received beginning February 2000 is on appeal, along with the subsequent higher ratings he received.  Entitlement to service connection for lumbosacral strain was established in March 2001 rating decision where the RO assigned an initial 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, DC 5295, retroactively effective from February 16, 2000.  The Veteran successfully received an increase in a February 2003 rating decision to 20 percent with an effective date of January 31, 2002 (note the effective date was established in a subsequent March 2003 rating decision).  The RO used the same DC in this decision-5295.  Finally, the Veteran was successful again in increasing his rating, this time in a November 2007 decision granting a rating of 40 percent with an effective date of May 30, 2007.  The RO changed the DCs to 5237-5242, which represents the current version.  

The criteria for evaluating IVDS under 38 C.F.R. § 4.71a, DC 5293 (2002) ("the old criteria") have changed twice since the Veteran filed this claim.  The criteria were first revised effective September 23, 2002, codified as amended at 38 C.F.R. § 4.71a, DC 5293 (2003) ("the revised criteria").  Subsequently, they were revised again effective September 26, 2003, at which time the DC was renumbered to 5243, codified as amended at 38 C.F.R. § 4.71a, DC 5243 (2013) ("the newly revised criteria").

The criteria prior to September 26, 2003 (the "old criteria"), for evaluating a lumbosacral strain are:

Severe; with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion....................................40

With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.................................20

With characteristic pain on motion.......................................10

With slight subjective symptoms only....................................0

See 38 C.F.R. § 4.71a, DC 5295 (2002).

As for limitation of motion of the lumbar segment of the spine, it was rated as follows:

Severe.................................40

Moderate..............................20

Slight...................................10

See 38 C.F.R. § 4.71a, DC 5292 (2002).


Effective September 26, 2003, the new general rating formula for injuries and diseases of the spine (other than IVDS) was revised using more objective criteria (the "new criteria").  38 C.F.R. § 4.71a, DCs 5235 to 5243.  The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine ...........................100

Unfavorable ankylosis of the entire thoracolumbar spine ..........50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine .........................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ....................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis ...........................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or vertebral body fracture with loss of 50 percent or more of the height............10


Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 (2002), a 60 percent rating requires pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  A 40 percent evaluation requires severe symptoms, recurring attacks with intermittent relief.  Moderate symptoms with recurring attacks warrant a 20 percent disability evaluation, and mild symptoms warrant a 10 percent disability evaluation.  38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 23, 2002, the Veteran also may be rated under the revised criteria for IVDS, codified as amended at 38 C.F.R. § 4.71a, DC 5293 (2003).  The revised criteria provide for two possible methods of rating his IVDS.  First, where IVDS affects a nerve, the disability may be rated by combining (under 38 C.F.R. § 4.25) separate ratings for chronic neurologic and orthopedic manifestations.  Or a rating may be assigned on the basis of the total duration of incapacitating episodes.

Incapacitating episodes are rated as follows: if there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, VA assigns a 60 percent rating; if at least 4 weeks but less than 6 weeks - a 40 percent rating; if at least 2 weeks but less than 4 weeks - a 20 percent rating; if at least 1 week but less than 2 weeks - a 10 percent rating.

Note (1) to the revised criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  Supplementary information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there were no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, the criteria for IVDS were again revised ("newly revised criteria").  See 38 C.F.R. § 4.71a, DC 5243 (2011).  This new regulation includes the same language from the previously revised regulation for rating IVDS based on the number of incapacitating episodes.  In addition, though, it provides that IVDS also may be rated under the new General Rating Formula for Diseases and Injuries of the Spine, as discussed above.

Normal range of motion of the combined thoracic and lumbar (i.e., thoracolumbar) segment of the spine is forward flexion to 90 degrees; backward extension to 30 degrees; right and left lateral flexion to 30 degrees; and rotation to the right and left sides to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V (2011).

When, as here, the governing laws or regulations change during the pendency of an appeal, the most favorable version generally will be applied.  This determination depends on the facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  Whichever version applies, all evidence on file must be considered, but the amended version shall apply only prospectively to periods from and after the effective date of the amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version shall apply to periods preceding the amendment but may also apply after the effective date of the amendment.  VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a liberalizing law shall not be earlier than the effective date thereof)).  See also, 38 C.F.R. § 3.114.

Accordingly, for the period prior to September 23, 2002, only the old rating criteria for a lumbosacral strain and IVDS may be applied.  Conversely, from September 23, 2002 to September 26, 2003, the revised criteria for IVDS may also be applied if they are more beneficial to the Veteran.  And as of September 26, 2003, the revised general rating criteria for the spine and the newly revised criteria for IVDS also may be applied, but again, only if they are more beneficial to him.


February 16, 2000 to January 30, 2002

The Veteran filed his initial claim for service connection for a lower back condition in February 2000, shortly after separation from service.  He received a VA examination in May 2000.  There, he complained of chronic low back pain, with daily flare-ups lasting two hours at a time.  He reported experiencing pain while bending and walking.  He also reported use of a back brace.  The examiner recorded that lumbosacral spine flexion was 80 degrees with extension of 25 degrees.  The Veteran's bilateral lateral flexion was 35 degrees and bilateral lateral rotation was also 35 degrees.  Regarding his lumbosacral spine, he expressed pain at 80 degrees of flexion and 25 degrees of extension.  The examiner noted mild tenderness over the right lower paraspinals and stated there were no muscle spasms.  X-ray imaging did not show degenerative joint disease.  The final diagnosis was "chronic low back pain syndrome."  

The Veteran received a general physical at the Waterton Community-Based Outpatient Clinic (CBOC) on January 2, 2002.  There, the examiner noted, "[n]o tenderness on palpation of low back or flank areas bilaterally on percussion."  The examiner also recorded, "[r]ange of motion of the low back is normal with minimal discomfort."  The final assessment was chronic low back pain.  

Based on the evidence on record, an initial rating higher than 10 percent from February 16, 2000 to January 30, 2002 is not warranted.  There is no evidence of fracture of the vertebra, any type of ankylosis, or IVDS.  Finally, a lumbosacral strain was not noted in any of the relevant medical records from the time frame, even though the Veteran was eventually rated under DC 5295.  Thus, it cannot be said he was experiencing either a severe strain or a strain with muscle spasm at this time, and a higher rating cannot be granted.

January 31, 2002 to May 29, 2007.

The Veteran received treatment at the CBOC for low back pain in February and June 2002.  At the latter appointment, the examiner noted that he was "unable to flex his back due to pain."  

He submitted private MRI records dating July 2002 regarding his spine.  Regarding his cervical spine, they showed "slight uncinate spurring at C4-5 on the left," but were otherwise normal.  Regarding his lumbar spine, they showed "mild degenerative disc disease at L5-S1 without evidence of disc herniation" and "borderline sized spinal canal, particularly in the lower lumbar region."  

He received a VA examination in October 2002, where he complained of low back pain.  He stated that he had not worked since June 2002.  His bowel and bladder functions were intact.  He was using a back brace.  He stated that he could stand for five to ten minutes and ride in a car for no longer than 30 minutes.  He reported pain when bending at the waist and having to sleep on his left side.  Cervical spine flexion was 55 degrees; extension 35 degrees; side bending was 35 degrees to each side; and rotation was 45 degrees to each side.  Straight leg raising could be carried to 30 degrees bilaterally before the Veteran reported severe back pain.  There was "an increase in lower lordosis."  Lumbar flexion was 35 degrees, extension 5 degrees; side bending was 10 degrees to each side; and rotation was 10 degrees to each side.  The Veteran's MRI showed degenerative intervertebral disc disease at the L5 to S1 level without radiculopathy.  

VA treatment records indicate evaluation for lumbar radiculopathy in July 2003.  An electromyograph (EMG) was performed which showed no evidence of lumbar radiculopathy and the examiner concluded that the back pain was most likely secondary to musculoskeletal origin.  In July 2003, a VA physician noted the Veteran's back pain, found his range of motion in the low back to be normal, noted tenderness of bilateral L4 to S1 lumbar paraspinals, and denied muscle spasms.  The Veteran received physical therapy to help alleviate pain in July and August 2003.  A September 2003 VA treatment note for back pain reported pain and palpation tenderness in the lumbosacral junction, with mild paralumbar spasms.  There was also pain when manipulating his legs.  The physician diagnosed him with chronic myofascial back pains with exacerbation.  


The Veteran had a VA examination in November 2003.  There, the Veteran described his chronic lower back pain, rating it a six out of ten and stating that it sometimes radiated through his legs into his toes.  He reported pain flare ups five-to-six times a month, each lasting two-to-three days.  He reported use of a back brace.  He also stated the last time he worked was in January 2003 as a painter, but had to quit because of his back pain.  The examiner noted he could perform a straight leg raise, had tenderness of the lower back, and had flexion of 50 degrees, extension of 10 degrees, lateral flexion of 20 degrees on the left and 15 degrees on the right, and rotation of 20 degrees bilaterally.  The examiner noted that the x-rays of his lumbar spine were normal and made an assessment of "history of low back pain with desiccation at L5-S1 with moderate impairment secondary to pain." 

Subsequent VA treatment records indicated he received further pain treatment in April 2004.  The examiner noted pain mainly in the left lumbosacral region, limited thoracolumbar flexibility in all directions, and negative straight leg raising.  The impression was chronic low back pain from a musculoskeletal strain.  In November 2004, VA treatment records indicate further treatment for pain and spasms on the lower back.  A VA treatment note from June 2005 notes that the Veteran's back showed no evidence of scoliosis, kyphosis, or tenderness and that he appeared to have full range of motion.  He received continual treatment and therapy at the VA throughout 2005, at which his pain was varied in intensity from no pain, to slight pain, and to chronic pain.   In January 2006, a VA physician noted "tender lumbar para-spinous."  

Based on the evidence of record, a rating higher than 20 percent for the period of January 31, 2002 to May 29, 2007 is not warranted.  This includes under the old criteria until September 23, 2002 for either a strain or IVDS, under the old or revised criteria from September 23, 2002 until September 26, 2003 for IVDS, or under the old criteria, revised criteria, or newly revised criteria for a compensable back condition or IVDS from September 26, 2003 until May, 29 2007.  There is no evidence of fracture of the vertebra or any type of ankylosis.  The Veteran did not possess a "severe" lumbosacral strain, nor was "severe" limitation of motion of the lumbar spine noted at any point.  Even assuming he possessed a severe lumbosacral strain, he did not show listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space.  He did not report any incapacitating episodes regarding his degenerative disc disease.  And at no point was his forward flexion of the lumbar spine less than 30 degrees.  For these reasons, a rating higher than 20 percent in this time period is not warranted. 

May 30, 2007 to the Present

The Veteran underwent a VA examination in May 2007.  There, he described chronic low back pain generally rated as a three-to-five out of ten, but experienced flare ups five times a month that he rated a ten out of ten.  He denied loss of bladder or bowel control.  He described occasional tingling in his lower extremities when the back pain was at its worst.  The examiner noted tenderness over the midline on the sacral area, moderate parasonal muscle spasm without tenderness, and painful straight leg raises.  The examiner noted that any movement of the Veteran's spine was painful.  Flexion of the spine was 60 degrees, extension was 0 degrees, lateral flexion was 10 degrees to the right and 10 degrees to the left, and rotation was 5 degrees to the right and 5 degrees to the left.  The Veteran could not complete repetitive movements due to his pain.  The examiner diagnosed myofascial low back pain, with degenerative disc disease on MRI without spinal stenosis and absent radiculopathy.  The accompanying X-ray report dated May 2007 listed an impression of "[n]ormal lumbosacral spine series... [n]o compression fractures are present."  

An August 2007 private treatment record indicates that the Veteran had no lower back pain upon examination, nor any evidence of a slipped disc.  


He received another VA examination in August 2007.  The examiner noted tenderness at the lumbosacral junction and the sacral area.  He noted the Veteran leaned to the right when he walked and had to use a cane.  He also noted the Veteran leaned forward and to the right slightly when he was standing.  His gait was antalgic.  Flexion of the lumbar spine was 40 degrees, extension was 0 degrees, lateral flexion was 12 degrees to the right and 16 degrees to the left, and rotation was 10 degrees to the right and 10 degrees to the left.  The examiner noted that for flexion, the Veteran experienced pain toward the end of his movement, and for lateral flexion, he experienced pain throughout the movement.  The Veteran complained of severe pain during repetitions.  Following repetitive movements, flexion was 22 degrees, extension was 0 degrees, lateral flexion was 14 degrees to the right and 14 degrees to the left, and rotation was 10 degrees to the right and 10 degrees to the left.  The examiner's diagnosis was "[m]yofascial low back pain with degenerative disc disease on MRI without spinal stenosis and absent radiculopathy on EMG/NCV studies." 

The Veteran continued to receive treatment for his back pain in 2008.  In February 2008, he received VA treatment.  The examiner assessed "back pain- minimal findings on MRI 2006 and EMG normal."  Later that month, an examiner noted an antalgic gait and tenderness in the back at L4-5, L5S1 area with limited ROM in all directions, but mainly toward forward flexion.  In May 2008, an ENG was performed on the Veteran and revealed left L5-S1 radiculopathy of moderate severity.  

In February 2009, an MRI was performed by the VA on the Veteran's back due to his worsening pain and lower left extremity paresthesias.  The MRI found satisfactory alignment, and normal height and signal intensity of the lumbar spine, with a small amount of fluid at L4-5 and L5-S1.  Specifically, the MRI showed at the L5-S1 level mild diffuse bulging disc that was compressing the subarachnoid space anteriorly, with mild facet joint hypertrophy bilaterally.  There was no evidence of nerve root compression.  The examiner's impression of the Veteran's back was degenerative disc disease localized at L5-S1 with mild bulging disc and mild bilateral neuroformal narrowing. 

In a June 2010 VA treatment note, the Veteran complained of chronic pain in the lower back, rated as a seven out of ten.  He also reported weakness in his left leg.

He had another VA spine examination in December 2010.  The Veteran reported a history of urinary urgency and frequency, nocturia, erectile dysfunction, numbness, and paresthesias.  The examiner marked that the etiology of these conditions were not unrelated to the Veteran's back condition.  He also noted a history of fatigue, decreased motion, stiffness, weakness, spasm, and pain.  He noted the Veteran used a cane and a back brace and was unable to walk more than a few yards.  There was no evidence of ankylosis of the spine.  Upon examination, the Veteran did not exhibit spasm, atrophy, guarding, pain with motion, tenderness, or weakness in either the cervical or thoracolumbar sacrospinals.  His range of motion for the thoracolumbar spine was 0 to 25 degrees of flexion, 0 to 5 degrees of extension, 0 to 7 degrees of left lateral flexion, 0 to 25 degrees of left lateral rotation, 0 to 15 degrees of right lateral flexion, and 0 to 25 degrees of right lateral rotation.  There was evidence of pain on active ROM.  The Veteran exhibited normal reflexes and had active movement against all resistance or some resistance for all the tested extremities.  The examiner noted that an EMG did not show evidence of radiculopathy or sensorimotor peripheral neuropathy in the left lower extremity.  The MRI showed moderate degenerative disc disease at L4-S1.  The Veteran reported that he was unemployed and had been for five to ten years.  Finally, the examiner commented that the Veteran's condition would not impede sedentary employment, but would have a mild impact on physical employment.  

An MRI report from November 2011 showed the Veteran had mild desiccation at L5-S1 with a posterior annular bulge, causing mild spinal stenosis and majority foraminal encroachment.  


He was afforded another VA examination in August 2012.  There, the examiner noted a diagnosis of degenerative disc disease of the lumbar spine.  The Veteran's forward flexion was to 45 degrees, with painful motion beginning at 40.  His extension was to 15 degrees, with painful motion beginning at 10.  His right lateral flexion ended at 5 degrees and his left lateral flexion ended at 10, with painful motion beginning at 10.  His right and left lateral rotation ended at 20 degrees, with painful motion beginning at 15.  His post-testing ROM was the same for each measurement.  The examiner noted that the Veteran had functional impairment of the thoracolumbar spine after repetitive use in the form of pain on movement.  The examiner noted that the Veteran did not experience any guarding our muscle spasm of the thoracolumbar spine.  All of the muscle strength tests were normal and no muscle atrophy was present.  All of the reflex tests were normal.  All of the sensory tests were normal.  The straight leg test was positive for both legs.  The examiner noted radiculopathy symptoms of mild paresthesias and/or dysethesias as well as numbness in the left lower extremity.  He also noted that there was involvement of the L4/L5/S1/S2/S2 nerve root on the left.  The examiner marked that the Veteran possessed IVDS of the thoracolumbar spine, but indicated that he had not had any incapacitating episodes over the last 12 months.  The Veteran's occasional use of a wheelchair, crutches, and walker was noted; his regular use of a brace was noted; and his constant use of a cane was noted.  The examiner noted the Veteran did not possess a vertebral fracture.  He concluded his report by noting the Veteran's condition would affect physical but not sedentary employment.  

Another VA examination covering the Veteran's spine was performed in September 2012.  His diagnosis of degenerative arthritis was noted.  His ROM testing was as follows: forward flexion ending at 25 degrees, with painful motion at 25 degrees; extension ending at 0 degrees, with painful motion at 0 degrees; lateral flexion ending at 30 degrees or greater, with painful motion at 30 degrees or greater; lateral flexion ending at 30 degrees or greater, with painful motion beginning at 30 degrees or greater; right lateral rotation ending at 0 degrees, with painful motion at 0 degrees; and left lateral rotation ending at 0 degrees, with painful motion at 0 degrees.  The examiner noted that the Veteran collapsed into his wheelchair upon attempting the rotations.  The Veteran was not able to perform repetitive ROM testing.  The examiner indicated the Veteran had functional loss of the thoracolumbar spine, with factors of less movement than normal, excess fatigability, instability of station, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The examiner indicated the Veteran had localized tenderness or pain to palpation, as well as guarding or muscle spasm on the thoracolumbar spine.  His muscle strength testing was normal and he did not possess atrophy.  His reflex testing was normal.  He had decreased sensation in his left leg, ankle, foot, and toes.  His straight leg raising tests were negative for both legs.  Radiculopathy in the form of mild intermittent pain and numbness was present in the left lower extremity.  The examiner denied that the Veteran had any other neurologic abnormalities related to his thoracolumbar spine, such as bowel or bladder problems.  The examiner also denied that the Veteran had IVDS.  The Veteran's regular use of a brace, crutches, a cane, and a walker were noted.  The examiner noted that the spine condition impacted his ability to work, stating that the Veteran reported having not worked for 10 years.  

The Veteran received private treatment for back pain in October 2012.  He complained of weakness and numbness in both legs as well as back pain and stiffness.  The physician reviewed an MRI and diagnosed degenerative disc disease with bilateral bulging at L5-S1 causing foraminal stenosis.  

He received an MRI of his cervical spine in February 2013 at a VAMC.  The impression was bilateral neural narrowing.   Normal alignment was noted.  

The Veteran's final VA spine examination occurred in August 2013.  His past diagnoses of stenosis, bulging disc at L5, and lumbar radiculopathy of L4-5 were noted.  The Veteran reported flare ups of the lower back twice per week that caused incapacitation.  His ROM testing was as follows: forward flexion ending at 40 degrees, with painful motion at 40 degrees; extension ending at 10 degrees, with painful motion at 10 degrees; right lateral flexion ending at 15 degrees, with painful motion at 15 degrees; left lateral flexion ending at 15 degrees, with painful motion at 15 degrees; right lateral rotation ending at 15 degrees, with painful motion at 15 degrees; and left lateral rotation ending at 15 degrees, with painful motion at 15 degrees.  The Veteran could not perform repetitive ROM testing.  The examiner marked that the Veteran had functional loss and/or functional impairment of the thoracolumbar spine in the form of less movement than normal, weakened movement, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The examiner noted the Veteran's low back is tender to touch and he possessed guarding or muscle spasm of the thoracolumbar spine that resulting in abnormal gait.  His muscle strength tests were normal except for right hip flexion, which was active movement against some resistance.  The examiner denied the Veteran had muscle atrophy.  The Veteran's reflex and sensory exams were normal.  His straight leg raising test was positive for both legs.  The examiner marked the Veteran had radiculopathy as evidenced by mild constant pain and severe intermittent pain, paresthesias, and numbness, all in both lower extremities.  The Veteran's complaints of scrotal pain and numbness were noted.  Further, the examiner noted that femoral and sciatic nerves on both sides were involved, labeling the Veteran's radiculopathy as severe on both sides.  The examiner indicated the Veteran suffered from IVDS, with incapacitating episodes of once per week over the last 12 months.  His use of a brace, cane, and walker were noted.  It was the examiner's opinion that the Veteran was unemployable for both sedentary and physical because of the severe functional impairment caused by his lumbar spine condition. 

As the Veteran has never experienced ankylosis of his thoracolumbar spine, a higher rating is not warranted under the newly revised diagnostic code.  He has also never experienced a spinal fracture, thus a higher rating under the old code is not warranted either.  While the Veteran arguably does have functional loss based on painful motion, as shown in the above VA examinations, this functional loss does not warrant a higher rating, as ROM measurements are not used for ratings higher than 40 percent in any of the applicable diagnostic codes.  Finally, he is not warranted a higher rating for his IVDS under the old code because the evidence does not suggest he ever possessed "pronounced" IVDS with persistent symptoms.  His IVDS was shown at two out of his last three VA examinations, one of which indicated he had not had any incapacitating episodes over the last year.  So additionally, he is not warranted a rating higher than 40 percent under the revised IVDS criteria, as he has not shown he has had incapacitating episodes in the form of physician prescribed bed rest totaling six weeks over the past 12 months.  

For these reasons and bases, the Board finds that the evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2013).  Instead, the preponderance of the evidence is against this claim of entitlement to an initial rating higher than 10 percent for a low back disability from February 16, 2000 to January 30, 2002, a rating higher than 20 percent from January 31, 2002 to May 29, 2007, and a rating higher than 40 percent since May 30, 2007.

In reaching this decision, the Board also has considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question, however, as there is no indication of an exceptional disability picture such that the scheduler evaluation for the Veteran's service-connected hyperparathyroidism is inadequate.  38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (defining a three-prong test for determining whether this special consideration is warranted).  His lower back condition, variously diagnosed as degenerative disc disease, stenosis, strain, and IVDS, is fully contemplated by the rating criteria found in the regulations.  See 38 C.F.R. § 4.71a, General Rating Formula; see also 38 C.F.R. §§ 4.40, 4.45, and 4.59 (providing for at least a compensable rating for painful motion, as well as excess fatigability, weakness, and incoordination).  He does not have symptoms associated with his low back disability that have been left uncompensated or unaccounted for in the assignment of his schedular rating.  See Thun, 22 Vet. App. at 115.  The Board recognizes the Veteran's unemployability, however, and is granting his TDIU claim below.  

IV.  TDIU

The Veteran claims he is unable to obtain or maintain substantially gainful employment because of the severity of his several service-connected disabilities and, therefore, entitled to a TDIU.


Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

Disabilities resulting from common etiology or single accident, however, as well as those affecting both upper or lower extremities, will be considered as one collective disability, rather than as separate and distinct disabilities, for the purpose of determining whether these threshold minimum rating requirements of § 4.16(a) are met.  Moreover, even if a Veteran does not meet these threshold minimum percentage standards set forth in § 4.16(a), he still may be entitled to a TDIU on an extraschedular basis under § 4.16(b), provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

In making this determination, then, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).  The Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).


While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court or CAVC) defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantial gainful employment."  The Court recognized the following standard announced by the United States Court of Appeals for the Eight Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran could be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18 (2012).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a) (2012).  

Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is indeed incapable of performing the physical and mental acts required by employment, and is not based solely on whether he is unemployed or has difficulty obtaining employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See also 38 C.F.R. §§ 4.1, 4.15 (2013).  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

This particular Veteran's current service-connected disabilities are:  major depressive disorder, associated with degenerative disc disease of the lumbar spine, rated as 50-percent disabling; degenerative disc disease of the lumbar spine, rated as 40-percent disabling; right shoulder arthralgia, rated as 20-percent disabling; right wrist arthralgia rated as 10-percent disabling; bilateral pes planus, rated as 10-percent disabling; left wrist arthralgia, rated as 10 percent disabling; osteoarthritis of the toes associated with bilateral pes planus, rated as 10-percent disabling; radiculopathy of the left lower extremity, rated as 10-percent disabling; and radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine, rated as 10-percent disabling.  So the combined rating for these disabilities is 90 percent.  See 38 C.F.R. § 4.25 (VA's Combined Ratings Table).  However, because three of the Veteran's above-listed disabilities involve his lower back condition, they will be treated as one disability.  Combining his ratings for depressive disorder, degenerative disc disease, and radiculopathy of the right lower extremity provides a rating of 70 percent under the combined rating table of § 4.25.  This 70 percent rating is sufficient to avail him of scheduler TDIU consideration under § 4.16(a).  Thus, he does not have to resort to the special extraschedular provisions of § 4.16(b).  The only remaining consideration, then, is whether these service-connected disabilities render him unable to obtain and maintain substantially gainful employment.

The Veteran has maintained that he has not worked for roughly ten years.  At his November 2003 VA examination, he reported his last employment as a painter in January 2003, but stated he had to quit due to his back pain.  

He has submitted a decision from the Social Security Administration, as well as the records used it making the decision, in support of his claim.  That decision found that the Veteran had not engaged in substantial gainful activity since November 2, 2007.  It also concluded that the Veteran had the residual functional capacity to perform sedentary work as defined in applicable regulations, except that he experiences severe and chronic pain which interferes with his concentration, persistence and pace, and that he could no longer perform any past relevant work.  The decision granted the Veteran disability benefits since November 2, 2007.  

The July 2013 remand sent the Veteran's TDIU claim back to the RO for further development.  Specifically, the remand directed AMC to schedule the Veteran for further VA examinations to determine whether any of, or the combined amount of, the Veteran's service connected disabilities rendered him unemployable.  These examinations occurred in August 2013.  Regarding the Veteran's lumbar spine condition, the examiner stated that it was his opinion, after reviewing the Veteran's file and performing an assessment, "the Veteran is [u]nemployable for both sedentary and physical because of the severe functional impairment caused by the [l]umbar spine [c]ondition."  

There is no current medical evidence to the contrary (i.e., evidence specifically indicating the Veteran's service-connected disabilities do not render him unemployable).  While previous VA examinations have concluded that his disabilities did not preclude him from sedentary work in the past, the Veteran has not been able to work since at least 2007.  As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362 , 331-32 (1991).

Certainly then, absent this type of contrary evidence, and considering the positive opinion from his most recent, and thus most probative, VA examination, as well as the SSA decision, the evidence is at least in equipoise as to whether he is unemployable due to his service-connected disabilities.  Accordingly, he must be afforded the benefit of the doubt and his claim for a TDIU is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



ORDER

The claim of entitlement to an initial rating higher than 10 percent for the low back disability from February 16, 2000 to January 30, 2002, a rating higher than 20 percent from January 31, 2002 to May 29, 2007, and a rating higher than 40 percent since May 30, 2007, is denied.

However, the claim of entitlement to a TDIU is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


